Citation Nr: 1425344	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-31 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a low back disability, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a low back disability finding that new and material evidence had not been received to reopen the claim.  Jurisdiction presently resides with the RO in Louisville, Kentucky.  In an October 2012 statement of the case, the RO appeared to adjudicate the Veteran's claim on the merits.  Irrespective of the RO's action, the Board must decide whether the record contains new and material evidence to reopen the claim of service connection for a low back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of entitlement to service connection for a low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back disorder was previously denied in a March 2002 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the March 2002 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the March 2002 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a low back disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for a low back disability was originally denied in a December 1999 rating decision on the basis that there was no evidence of a current disability.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

In March 2002 the RO readjudicated the Veteran's claim pursuant to the Veterans Claims Assistance Act, but continued the denial on the same basis.  The Veteran did not appeal this decision; so it became final, as well.  Id.

In July 2008 the Veteran submitted a petition to reopen a claim of service connection for a back disability.  He also submitted private medical evidence demonstrating a current back disability and lay statements reflecting complaints of back pain since his military service.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence relates to a current back disability and reflects the Veteran's competent and presumably credible statements regarding continuity of symptomatology since service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen the service connection claim for a low back disability and to this extent only the claim is granted.


REMAND

The Veteran underwent a VA examination in September 2012 in which the examiner found that the Veteran's back disability was not related to his military service.  The opinion provided is inadequate, however, as the examiner did not appear to consider the Veteran's competent lay statements regarding continuity of symptomatology since service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment pertaining to the back from the VAMC in Chicago dated since October 2008.

2.  Ask the Veteran to identify all private medical care providers that have treated him for his back disability since May 2008.  Make arrangements to obtain all records that he adequately identifies.

3.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the following:

(a)  the service treatment records documenting occasional lumbar strain at his discharge from service; 

(b)  the Veteran's statements asserting symptoms in service and since his discharge from service; and

(c)  the Veteran's assertion that he did not have any back strain after service from heavy lifting during his employment.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


